Citation Nr: 1612020	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  07-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure or service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran provided testimony at a January 2011 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2011, the Board remanded the matter for additional development.  In a March 2013 decision, the Board denied service connection for hypertension, to include as secondary to service-connected PTSD.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to an April 2014 Order, the Court remanded the matter for readjudication in accordance with a Joint Motion for Remand.  In October 2014, the Board remanded this appeal in accordance with the Court Order.  It was remanded for further development in May 2015.  It is now returned to the Board.


FINDINGS OF FACT

1.  Hypertension was not manifest during active service or within one year of separation from service, and is not otherwise related to service, to include exposure to herbicides.

2.  Hypertension is not caused or aggravated by service-connected PTSD.


CONCLUSION OF LAW

The Veteran's hypertension disability is not due to disease or injury that was incurred in or aggravated by service, did not manifested to a compensable degree within one year following separation from service, and is not proximately due to, the result of, or aggravated by the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated August 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and opinions with respect to this claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service incurrence may be presumed for certain specific chronic diseases, including hypertension, when demonstrated to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b) (2015).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, that list includes hypertension.

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A review of the service medical records shows the Veteran was referred for a blood pressure evaluation in July 1968.  He was noted to have had daily episodes of epitaxis on the left side.  His blood pressure was noted to be 170/100 and 150/80 on five readings.  There were no further references to elevated blood pressure in the records.  The Veteran's blood pressure was recorded as 130/78 at his May 1970 separation examination.  The Veteran denied high or low blood pressure on the accompanying report of medical history at the time of discharge.  There is no diagnosis of hypertension contained in the service medical records.

VA medical records dated October 2004 to March 2010 show that the Veteran was diagnosed with hypertension in November 2004.  In May 2008, the Veteran was noted to have hypertension which was not well-controlled on medication.  He was noted to have been taking Lisinopril and hydrochlorothiazide which was added to the medication regimen.

During the January 2011 Board hearing, the Veteran testified that he began having problems with equilibrium in service and was informed that he had hypertension problems at that time.  He testified that he sought treatment for hypertension within ten months of separating from service.  He reported that VA records documented the diagnosis of hypertension and that he took oral medication for hypertension.  The Veteran testified that his physician at VA indicated that service-connected PTSD may have adversely affected his blood pressure.  

In a June 2011 VA examination, the Veteran reported that his first elevated blood pressure reading occurred in Vietnam and that he was prescribed salt tablets at that time.  He also stated that he was given medications for hypertension.  Physical examination revealed blood pressure of 153/90 in the left arm sitting, 152/89 in the right arm sitting, and a repeat test in his left arm was 150/88.  The examiner noted that the claims file had been reviewed and that the hypertension was not presented on physical examination in 1966 and was not present on the Veteran's physical when departing from service.  The examiner found that the Veteran had essential hypertension, controlled on current medication.  The examiner thought the hypertensive events that the Veteran experienced while in service in the field represented labile hypertension.  The examiner found no symptomatology that could relate to high blood pressure.  The examiner opined that hypertension was not related to or aggravated by service or service-connected PTSD.  

In an April 2012 addendum, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  The examiner noted that the prior opinion was poorly stated.  The examiner clarified that the Veteran's essential hypertension was not at least as likely as not related to either active duty service or PTSD, nor was it aggravated beyond its natural progression by active service.  The rationale with respect to a relationship between high blood pressure and PTSD was that the examiner knew of no studies that had drawn an etiologic relationship of PTSD being a cause of hypertension.  With respect to the hypertension being documented in service, the examiner was unable to find in the Veteran's claims file any documentation of either hypertension or treatment for hypertension in service, nor was there documentation of a diagnosis of high blood pressure or treatment for hypertension within one year of separation from active service.  The examiner noted that hypertension was not present on physical examination of 1966, nor was it noted on the separation physical examination. 

In November 2014 VA examination, the examiner noted the Veteran's history of labile blood pressure in service and that he had a history of herbicide exposure.  It was noted his blood pressure was first treated by VA in October 2006.  The examiner opined that high blood pressure was not service-connected in that it was sporadic while in Vietnam under pressure there and did not became an established diagnosis with treatment until 2004.  The examiner indicated that high blood pressure was not associated with herbicides by references reviewed.  The examiner opined that it was less likely than not that high blood pressure has been caused by the service-connected PTSD as diagnoses such as essential as the most common cause would be far more probable.  The examiner opined that it was less likely than not his high blood pressure had been aggravated by PTSD as there was a tendency for high blood pressure to require increased medications and doses as expected progression of the disorder as it appeared in the Veteran's situation.

In a June 2015 opinion, the examiner concluded that the Veteran's hypertension was essential hypertension.  The examiner indicated that essential hypertension had no known cause, so the etiology was unknown.  In an August 2015 addendum opinion, the examiner stated that the National Academy of Sciences (NAS) findings were factored in the June 1, 2015 opinion.

Based on a review of the evidence, the Board finds that the Veteran is not entitled to service connection for hypertension. 

Although the Veteran had service in Vietnam and is presumed to have been exposed to herbicides during service, hypertension is not on the list of diseases presumed service connection in veterans exposed to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2015).  Therefore, presumptive service connection for hypertension based on exposure to herbicides is not warranted.  Furthermore, the only medical opinions of record found that hypertension is not related to service or exposure to herbicides.

In addition, the evidence shows that the Veteran did not seek treatment for and was not diagnosed with hypertension until many years after service.  His service medical records are negative for any complaints, treatment, or diagnosis of hypertension, and the there is no evidence hypertension was diagnosed until 2004.  Therefore, the Board finds that hypertension did not manifest during service or within one year thereafter.  Therefore, direct service connection based on manifestation in service a presumption of service connection as a chronic disease are not warranted.  38 C.F.R. § 3.309(a) (2015).

Moreover, the November 2014 VA opinion is adequate and probative evidence against the claim for service connection for hypertension based on herbicide exposure.  The examiner presented a credible opinion based on a review of the record and consistent with the medical evidence of record.  The examiner indicated that that high blood pressures was not associated with herbicides by references reviewed, to include a review of the NAS study which found limited or suggestive evidence of an association between exposure to herbicides and hypertension. 

The Board notes that the nexus element is not presumed as would be the case if hypertension were on the list of diseases presumed service connection in Veterans exposed to herbicides.  Therefore, this is a case requiring actual proof of the nexus element between current hypertension and in-service exposure to herbicides.  The Board finds that the November 2014 examiner's opinion, to include the examiner's interpretation of the NAS study, is the most probative evidence.  Accordingly, service connection for hypertension based on herbicide exposure is not warranted.

Considering the claim for service connection for hypertension as secondary to PTSD, the Board finds that the most probative evidence weighs against the claim.  The record contains conflicting evidence on that matter.  During the Board hearing, the Veteran testified that his physician at VA indicated that his service-connected PTSD may have adversely affected his blood pressure.  However, the Board's review of the VA treatment records does not support the Veteran's report.  Moreover, in the November 2014 VA medical opinion, the examiner stated that it is less likely as not that the Veteran's hypertension was caused or aggravated by service-connected PTSD.  The Board finds that examiner's opinion to be the most probative on that issue because of the research conducted, the thorough nature of the opinion, and expertise of the examiner.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006). The Veteran, as a lay person, is competent to state that he was told that his hypertension may have been exacerbated by PTSD and his statements have been found consistent and credible.  However, based on that assertion, the Board remanded the case for review by a physician, who found against such a relationship.  The Board notes that the Veteran is not shown to have medical training or expertise.  Therefore, any claim by the Veteran that hypertension is related to service, herbicides, or PTSD is not competent evidence.

The Board finds the more probative evidence has not established a relationship between hypertension and PTSD.  Therefore, the Board finds that the Veteran does not have hypertension that was either caused or aggravated by service-connected PTSD or directly related to service, to include exposure to herbicides.  As the preponderance of the evidence is against the claim for service connection for hypertension, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD), is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


